Citation Nr: 0720112	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to exposure to herbicide 
agents.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to exposure to herbicide 
agents.
  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim of service connection for a 
lung disability and denied his claims of service connection 
for a left knee disability and left ankle disability.  In 
March 2007, the veteran testified at a hearing before the 
Board.     


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
January 1969 to August 1970.

2.  The claim for service connection for a lung disability 
was previously denied in a June 1996 RO decision.  The 
veteran did not appeal this decision.  

3.  Evidence received since the last final decision in June 
1996 is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a lung disability.

4.  The veteran's current left knee disability first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein.

5.  The veteran's current left ankle disability first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The June 1996 RO decision that denied service connection 
for a lung disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a lung disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(1997). 

3.  The veteran's current left knee disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

4.  The veteran's current left ankle disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a June 1996 rating decision, the RO denied the veteran's 
claim for service connection for a lung disability.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  
Thus, the June 1996 decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for a lung 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in August 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records and the 
veteran's post-service VA medical records.  The RO denied the 
claim because there was no evidence of a direct nexus between 
the veteran's lung disability and service or evidence that 
the lung disability was incurred in or aggravated during 
service, and that it had not been shown that such a 
disability was related to Agent Orange exposure (the veteran 
was not claiming lung cancer).   

The veteran applied to reopen his claim for service 
connection for a lung disability in August 2004.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted VA medical records dated 
from January 1999 to May 2005.  These records indicate, in 
pertinent part, that the veteran was treated intermittently 
for asthma and chronic obstructive pulmonary disorder.  The 
veteran also reported that he was told he had emphysema and 
pneumonia.  None of the records submitted indicate that these 
disorders had their onset in, or were otherwise related to, 
the veteran's service.

The veteran testified at a videoconference hearing before the 
Board in March 2007.  He testified that he had colds during 
his period of active service for which he did not seek 
treatment.  He treated these colds himself by taking aspirin 
and drinking juice.  He further reported that he had been 
diagnosed with pneumonia, asthma, and emphysema and used 
three inhalers to treat his bronchial conditions.    

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a lung disability.  Although the additionally submitted VA 
records and hearing testimony are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  While these records demonstrate that the 
veteran was diagnosed with lung disabilities and received 
treatment for them, they do not supply a nexus between his 
lung disabilities and his service.  Accordingly, they do not 
establish a fact necessary to substantiate the claim, and the 
claim for service connection for a lung disability cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. § 
3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in June 1996, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for a lung disability since the 
June 1996 rating decision because no competent evidence has 
been submitted relating any current lung disability to the 
veteran's service.  Thus, the claim for service connection 
for a lung disability is not reopened and the benefits sought 
on appeal remain denied.    




Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders will be rebuttably 
presumed if they are manifest to a compensable degree within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active service.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2006).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he suffers from a left knee 
disability and left ankle disability as a result of the 
stresses of active service.     

The veteran's period of active duty from January 1969 to 
August 1970 included service in Vietnam during the applicable 
period.  Thus, the veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  However, the veteran's knee disability and ankle 
disability are not presumptive disabilities based on exposure 
to herbicides.  Therefore service connection of a left knee 
disability and left ankle disability due to exposure to Agent 
Orange is not warranted.  See 38 C.F.R. § 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).     

Service medical records are negative for complaints of or 
treatment for a left knee or left ankle disability.  During 
his August 1970 separation examination, the veteran 
complained of joint stiffness in his hands, knees, and 
shoulders with intermittent swelling and pain.  However, his 
lower extremities were found to be normal, and there was no 
diagnosis of a left knee or left ankle disability.  
Additionally, there is no showing of arthritis within the 
first post-service year.  Since there was only one recorded 
complaint during the veteran's period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for a 
left knee and left ankle disability.  38 C.F.R. § 3.303(b).  
The first post-service evidence of record of symptoms 
relating to a left knee disability is an October 1999 VA 
medical report where the veteran complained of left knee 
pain.  No diagnosis was made at the time.  The first post-
service evidence of record of symptoms relating to a left 
ankle disability is a July 2000 VA medical report where the 
veteran complained of suffering from pain in his bilateral 
lower legs for the previous two months.  No diagnosis was 
made at the time, and he was referred to a doctor.  

In a June 2004 VA medical report, the veteran reported 
experiencing pain in his knees and ankles for many months.  
An x-ray of his ankles showed minimal degenerative joint 
disease in the tibiotalar talonavicular joint.  There was no 
fracture or dislocation.  An x-ray of his knees showed mild 
degenerative joint disease in the bilateral knees with 
minimal narrowing in the medial compartments bilaterally.  
There was minimal patellar spurring and no fracture or 
dislocation.  The veteran wanted the physician to establish 
that the knee and ankle pain were related to his service, but 
the physician stated that it was very difficult for him to 
comment on the origin of the veteran's knee and ankle pain.  
VA medical reports dated in February 2005 and May 2005 showed 
that the veteran's degenerative joint disease in his ankles 
and knees was stable, and he received medication for it.  At 
no time did any treating provider relate the veteran's knee 
or ankle disability to his period of active service.  

The veteran testified before the Board at a video conference 
hearing in March 2007.  He testified that he twisted his 
ankle and hurt his knee when he jumped off an armored first 
mail carrier in a wooded area during service in Vietnam and 
landed on uneven ground.  He stated that he showed his ankle 
and knee to a medic after the incident but was not treated 
for them.  He reported that he did not seek any other 
treatment for his ankle and knee during service because a lot 
of soldiers tried to get back to the rear where it was safe 
by pretending to be hurt, so the medic would ignore any 
complaints of injuries.  He further testified that he 
received treatment with a private physician for his knee and 
ankle about six months after separation from service but that 
the physician had since passed away.  He also reported that 
his ankle condition was not stable because it would give out 
from under him when he walked.  He stated that his knee would 
sometimes twist a little bit and give out on him but that he 
had learned to catch it.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current left knee and left ankle disability.  In 
addition, arthritis (or any other knee or ankle disability) 
was not diagnosed within one year of separation, so 
presumptive service connection for a left knee and left ankle 
disability is not warranted.  

The veteran contends that his current knee disability and 
ankle disability are related to his active service.  However, 
as a layperson, he is not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first       post-service evidence 
of the veteran's left knee disability is in October 1999, 
approximately 29 years after his separation from service.  
The first post-service evidence of the veteran's left ankle 
disability is in July 2000, approximately 30 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's left 
knee disability and left ankle disability developed in 
service.  Therefore, the Board concludes that the knee 
disability and ankle disability were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and a 
rating decision in November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the application to reopen the claim for service 
connection for a lung disability.  VA has not obtained a 
medical examination in relation to the claims for service 
connection for a left knee disability and a left ankle 
disability because there is no competent evidence that any 
such disabilities are the result of any event, injury, or 
disease in service.  See 38 C.F.R. § 3.159(c)(4) (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.




ORDER

The application to reopen the claim for service connection 
for bronchitis, to include bronchial asthma, is denied.

Service connection for a left knee disability, to include as 
secondary to exposure to herbicide agents, is denied.  

Service connection for a left ankle disability, to include as 
secondary to exposure to herbicide agents, is denied.  





____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


